Citation Nr: 1241631	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  08-19 740A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a headache disability.

3.  Entitlement to an increased rating for a lumbar spine disability.

4.  Whether there was clear and unmistakable error (CUE) in a June 1979 rating decision by the Newark, New Jersey Regional Office that reduced the rating for a low back disability from 40 percent to 20 percent, effective September 1, 1979.

5.  Entitlement to service connection for a bilateral shoulder disability, to include as secondary to a cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1965 to April 1969.  He was wounded in combat, and awarded the Purple Heart for his service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions.  In an August 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Nashville, Tennessee, the RO, in pertinent part, denied service connection for a cervical spine disability, headaches, and a bilateral shoulder disability, and denied an increased rating for a lumbar spine disability.  In April 2009, the RO denied the Veteran's CUE claim.

The Board observes that the Veteran perfected an appeal of the June 1979 rating decision that reduced his lumbar spine disability award from 40 percent to 20 percent, but withdrew the appeal prior to the issuance of a decision by the Board.  Therefore, the RO's June 1979 decision was not subsumed by a decision of the Board, and consideration of whether there was CUE in that decision is proper.  See 38 C.F.R. § 20.1104 (2012).

A videoconference hearing was held before the undersigned in June 2011; a transcript of that hearing is associated with the claims file and has been considered.

The Veteran's Virtual VA electronic file was considered in the adjudication of these matters.

The issue of entitlement to service connection for a separate muscle disability resulting from an in-service shrapnel wound has been raised by the record (October 2008 correspondence), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a bilateral shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has degenerative disc disease of the cervical spine, and it is at least as likely as not that the cervical spine disability developed as a result of the Veteran's in-service combat injuries.

2.  At his June 2011 hearing, the Veteran indicated that he desired to withdraw his appeal of the issues of entitlement to service connection for headaches and entitlement to an increased rating for a lumbar spine disability.

3.  At the time of the June 1979 rating decision, all of the relevant evidence was before the RO, and the RO correctly applied the applicable law and regulations.  


CONCLUSIONS OF LAW

1.  Service connection for a cervical spine disability is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).

2.  The criteria for withdrawal of a substantive appeal by the Veteran, as it relates to the issues of entitlement to service connection for headaches and entitlement to an increased rating for a lumbar spine disability, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).

3.  The June 1979 rating decision reducing the Veteran's rating for a low back disability from 40 percent to 20 percent does not contain CUE.  38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. § 3.105(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for a Cervical Spine Disability

As the Board is granting the Veteran's claim for service connection for a cervical spine disability, no discussion of VA's duties to notify and assist the Veteran in the development of his claim is necessary.  See 38 U.S.C.A. § 5103A(a)(2). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  The second and third requirements may be satisfied with evidence of a chronic disease shown during service or a continuity of symptomatology.  See 38 C.F.R. § 3.303(b); see Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Where there is conflicting medical evidence, the Board may not ignore or disregard any medical professional's opinion, but may favor one medical opinion over by providing an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In making all determinations, the Board must also fully consider the lay assertions of record.  Buchanan, 451 F.3d at 1335.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Thus, a layperson is competent to report on the onset and continuity of his symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  For instance, a lay person may speak to etiology in those limited circumstances where a nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Thereafter, the Board's duty is to assess the credibility of all evidence submitted.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511- 512 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

The Veteran suffered injuries in service as a result of the explosion of a grenade.  His service treatment records (STRs) show treatment for a shell fragment wound on the right side of his lower back.  According to the Veteran, the explosion that wounded him struck his back and caused him to lurch forward.  He asserts that although the STRs do not include treatment for his cervical spine, that area of his back, not protected by his flak jacket, was also injured.  Based on the Veteran's service treatment records and his competent, credible testimony, the Board finds that the Veteran had an in-service injury to his cervical spine.  See 38 C.F.R. § 3.304(d) (providing that "[s]atisfactory lay or other evidence that an injury . . . was incurred in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation).  

According to the July 2008 VA examination report, the Veteran currently has a cervical spine disability, manifested by degenerative disc disease and degenerative joint disease.  

The July 2008 examiner was unable to reach a conclusion concerning whether the current cervical spine disability was at least as likely as not incurred as a result of the Veteran's in-service injury.  That examiner opined that while the record of a grenade explosion in the STRs could be consistent "with some sort of blast/concussion injury to the neck, he did not complain of neck problems until 1979, eleven years after the shrapnel injury to the lumbar area."  The examiner stated that he could not resolve the issue without resort to speculation.  The Board notes that the examiner's opinion was not a negative opinion concerning whether there was a nexus, but rather neither positive nor negative. 

The Veteran submitted a March 2008 medical opinion from Dr. David Bate in support of his claim.  Dr. Bate examined the Veteran on multiple occasions, and reviewed the relevant STRs.  Dr. Bate opined that the grenade blast would have caused injuries not just to the low back, but to the entire spine, as the Veteran was thrown forward.  It was his opinion that the Veteran's cervical spine disability was directly related to the injury the Veteran suffered resulting from the documented grenade explosion.  

Thus, the Veteran has a current cervical spine disability and a documented in-service injury to his spine, and there is a competent nexus associating the current disability with the in-service injury.  Providing the Veteran with the benefit of the doubt, the evidence is at least in equipoise; service connection for a cervical spine disability is warranted.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-57.

Withdrawn Appeals

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  The Veteran, at his June 2011 videoconference hearing, withdrew his appeal as to the issues of entitlement to service connection for headaches and entitlement to an increased rating for a lumbar spine disability.  Hence, there remain no allegations of errors of fact or law for appellate consideration of these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are dismissed without prejudice.

Clear and Unmistakable Evidence

VA's duties to notify and assist imposed by Veterans Claims Assistance Act of 2000 are not applicable where CUE is claimed in RO decisions.  See Parker v. Principi, 15 Vet. App. 407 (2002).  A claim based on CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001).  Moreover, that litigant has the burden of establishing such error on the basis of the evidence then of record.  See id.

The provisions of 38 C.F.R. § 3.103(c)(2) (2012) impose, two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  In this case, any deficiencies under section 3.103 have not prejudiced the Veteran, as he has demonstrated a full understanding of what must be shown to succeed in a claim of CUE, both through his own written statements, and through the argument submitted by his representative.  Therefore, no further discussion of the criteria discussed in Bryant need be addressed with regard to the issue of CUE.

A decision of a duly constituted rating agency or other agency of original jurisdiction will be final and binding on all VA field offices as to conclusions based on evidence on file at the time VA issues written notification of such.  38 C.F.R. § 3.104(a) (2012).

Previous determinations, which are final and binding, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a).

A final and binding agency decision shall not be subject to revision on the same factual basis except by duly constituted appellate authorities or except as provided in 38 C.F.R. § 3.105.  38 C.F.R. § 3.104(a).

A claim of CUE is a collateral attack on a final decision by a VA Regional Office or the Board.  Cook v. Principi, 318 F.3d 1334, 1342 (Fed. Cir. 2002) (en banc).  Pursuant to 38 U.S.C. § 5109A(a), an RO decision is subject to revision on the grounds of CUE.  A decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error."  It is a kind of error, of fact or of law, that when called to the attention of later reviewers compels a conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The Court has propounded a three-pronged test to determine whether CUE was present in a prior determination; each of the following must be present: (1) either (a) the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than simple disagreement as to how the facts were weighed or evaluated) or (b) the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

The mere misinterpretation of facts does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  The error must be one that would have manifestly changed the outcome at the time that it was made and must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999).  VA is considered to have constructive notice of medical records in VA's possession.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Any claim of CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium); aff'd sub nom., Andre v. Principi, 201 F.3d 1354 (Fed. Cir. 2002).  This specific allegation must assert more than mere disagreement with how the facts of the case were weighed or evaluated.  In other words, to present a valid claim of CUE the claimant cannot simply request that the Board reweigh or reevaluate the evidence.  See Crippen v. Brown, 9 Vet. App. 412 (1996).  By contrast, broad-brush allegations of failure to follow the regulations or failure to give due process, or any other general, non-specific claim of error cannot meet the specificity required to render a claim of CUE meritorious.  See Fugo, 6 Vet. App. at 44.  Furthermore, any breach by VA of its duty to assist cannot form a basis for a claim of CUE because such a breach creates only an incomplete record rather than an incorrect one.  See Tetro v. Gober, 14 Vet. App. 100, 109 (2000).

In the June 1979 rating decision, the RO reduced the Veteran's disability rating from 40 percent to 20 percent.  Although the Veteran perfected an appeal of this issue, he ultimately withdrew the appeal prior to a decision by the Board, and the June 1979 rating decision became final.  See 38 C.F.R. §§ 20.1103, 20.1104 (2012).

The Veteran claims that the reduction was the result of clear and unmistakable error.  Specifically, he pointed out that as of October 1970, his rating was increased from 20 percent, which had been solely compensating the residuals of a shell fragment wound (SFW), to 40 percent, addressing both the SFW and his degenerative disc disease.  It is his assertion that the increase amounted to a continued 20 percent rating for the SFW, and an "additional" 20 percent for degenerative disc disease, and that the RO combined the ratings for a single 40 percent rating.  He asserts that the June 1979 rating decision was erroneous, in that his SFW wound and degenerative disc disease ratings were combined in such a way that the separate rating for his SFW "disappeared."  That disappearance was, according to the Veteran, a "Clear and Unmistakable Error, Change in Diagnosis."  (For reference, see, inter alia, the Veteran's correspondence of August 2008, December 2008, May 2009, and March 2010).

Thus, in order to find that the June 1979 rating decision contains clear and unmistakable error, it must be concluded that the evidence of record at the time of the decision was such that the only possible conclusion is that the 40 percent rating should have been continued.  

The Veteran's low back disability, manifested by the residuals of a shrapnel wound, including a scar, of the low back, and degenerative joint disease of the lumbar spine, was rated under Diagnostic Code (DC) 5293-5320 prior to the June 1979 decision.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (1979).  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number is "built up" with the first two digits being selected from that part of the schedule most closely identifying the part, and the last two digits being "99" for an unlisted condition.  Id.  When the rating is determined on the basis of a residual condition, the number appropriate to the residual condition will be added, preceded by a hyphen (i.e., in this case, -5320, based on the muscle residuals, as the condition was, according to the June 1979 rating decision, no longer manifested by a herniated disc).  

In 1970, the date that the 40 percent rating was assigned, and continuing through the time that the June 1979 decision was issued, DC 5293 provided ratings for intervertebral disc syndrome (IVDS).  38 C.F.R. § 4.71a, DC 5293 (1970 & 1979).  A 40 percent rating was applicable to severe IVDS, with recurring attacks and only intermittent relief; a 20 percent rating was for moderate IVDS, with recurring attacks.  Id.  Diagnostic Code 5320, in both 1970 and 1979, applied to muscle injuries of the spinal muscles (Muscle Group XX).  38 C.F.R. § 4.71a, DC 5320 (1970 & 1979).  A severe muscle injury warranted a 40 percent rating, and a moderately severe muscle injury warranted a 20 percent rating.  Id.

According to an April 1979 VA examination, referenced in the June 1979 rating decision, the Veteran ambulated with a normal alternating gait, and was not in acute distress.  He dressed, undressed, mounted and dismounted from the examining table, walked on his toes and heels, and accomplished a deep knee bend with facility.  He stood erect without a list.  His spinal column demonstrated normal curvature.  There was a "healed two inch scar which [was] asymptomatic in the right lumbar area."  The trunk range of motion was "free, full, unrestricted, and painless."  Pain was not produced by percussion over the spinous processes, the lateral processes, or the paravertebral musculature along the entire spinal column.  There was no visible or palpable spasm of the paravertebral musculature along the spinal column.  X-rays were performed, which demonstrated degenerative arthritis at the L4-L5 interspace, and a retained foreign body in the lumbar area.

The RO, in its June 1979 decision, acknowledged that although the Veteran's "back condition had previously been shown as shrapnel wound of the back with herniated disc, there is no current evidence of herniated disc."  The RO cited findings of degenerative arthritis, and assigned a 20 percent rating under a new diagnostic code, DC 5003.  Degenerative arthritis involving two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, warranted a 20 percent rating.  38 C.F.R. § 4.71a, DC 5003 (1979).  Diagnostic Code 5003 did not provide for a 40 percent rating.  Id.

At the outset, the Veteran is incorrect in asserting that he had two separate 20 percent ratings per the October 1970 rating decision; he had a single 40 percent rating that addressed his low back disability, incorporating the residuals of his shell fragment wound and his degenerative disc disease.  The October 1970 rating decision specifically stated that one evaluation would be assigned for both the SFW of the back and his degenerative disc syndrome, because the RO was unable to dissociate the symptomatology from the two disabilities from each other.  

It is true that the June 1979 rating decision assigned a new diagnostic code - 5003 - for the Veteran's low back disability; such a change was consistent with the applicable regulations, and the facts at hand.  While a change in diagnosis was not to be taken lightly, and the "aim [was] the reconciliation and continuance of the diagnosis or etiology upon which service connection for the disability had been granted," the use of new diagnostic codes that more appropriately addressed the symptomatology was not impermissible.  See 38 C.F.R. § 4.13 (1979).  The reduction in rating was made effective the last day of the month in which the 60-day period from the date of notice to the Veteran expired (i.e., it became effective on September 1, 1979, following the last day of August 1979).  See 38 C.F.R. § 3.105(e) (1979).  There was no requirement in 1979 that a proposed rating decision be sent to the Veteran prior to the issuance of a rating action; rather, if such a reduction was warranted, "rating action will be taken."  Id.

Further, the RO considered the history of the Veteran's disability in reducing the applicable rating.  The RO specifically addressed the previous findings and the basis for the higher rating in explaining why the rating was being reduced under the new diagnostic code.  See 38 C.F.R. § 4.1, 4.2, 4.10 (1979).  

The change in applicable diagnostic code also did not amount to an incorrect application of the relevant regulations, and was based on the factual picture presented by the record.  The most recent examination of the Veteran's spine prior to the June 1979 decision showed a diagnosis of degenerative arthritis, and the RO's interpretation of the evidence of record was reasonable.  

Finally, any argument regarding the severity of the Veteran's disability amounts to a dispute as to how the evidence was evaluated by the RO and the weight of the probative value attached to that evidence.  Such arguments are not proper grounds for CUE.  See Crippen, 9 Vet. App. at 418 (holding that specific allegations must assert more than mere disagreement with how the facts of the case were weighed or evaluated).

In conclusion, the Board finds that the correct laws and facts were before the RO in June 1979 and that the RO's decision was supported by the record and law in existence at that time.  In the absence of the kind of error of fact or law which would compel the conclusion that the result would have been manifestly different but for the error, there is simply no basis upon which to find CUE in the RO's decision that reduced the Veteran's rating for a low back disability from 40 percent to 20 percent.


ORDER

Entitlement to service connection for a cervical spine disability is granted, subject to the law and regulations governing the payment of monetary benefits.

The appeal is dismissed as to the issues of entitlement to service connection for headaches and entitlement to an increased rating for a lumbar spine disability.

The claim of CUE in the June 1979 rating decision is denied.



REMAND

The issue of entitlement to service connection for a bilateral shoulder disability, to include as secondary to a cervical spine disability, is being remanded for a new examination.  As discussed above, the Veteran has been granted service connection for a cervical spine disability.  The Veteran has made numerous complaints that pain from his neck radiates into his shoulders.  Dr. Bate has provided an opinion supporting the Veteran's statements in that regard.

Despite the evidence of radiating pain, there is not currently any diagnosis concerning the Veteran's claimed bilateral shoulder disabilities.  As such, a VA examination is warranted to determine the nature and etiology of any existing bilateral shoulder disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006)

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral shoulder pain. 

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should be informed that the Veteran is service-connected for cervical and lumbar spine disabilities, resulting from injuries suffered as a result of a grenade explosion in Vietnam.

The examiner should provide a thorough physical examination of the Veteran's shoulders and should determine the nature of all current shoulder disabilities, if any.

The examiner should opine as to the following:

a. whether it is at least as likely as not (50 percent probability or more) that any current shoulder disability (any shoulder disability diagnosed since January 2007) had its onset in service, or is otherwise the result of a disease or injury in service.

b.  whether it is at least as likely as not that any current shoulder disability (any shoulder disability diagnosed since January 2007) was caused (in whole or in part) by his service-connected spine disabilities.

c.  whether it is at least as likely as not that any current shoulder disability (any shoulder disability diagnosed since January 2007) is aggravated by his service-connected spine disabilities.

In formulating the requested opinions, the examiner must acknowledge and comment on the significance, if any, of the Veteran's reports of shoulder pain in the years since service.

The absence of evidence of treatment for shoulder pain in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner must provide reasons for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

2.  The agency of original jurisdiction (AOJ) should review the examination report to insure that it contains all the information and opinions sought in this remand.

3.  If the benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case.  The case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


